MANDATE

                 The Fourteenth Court of Appeals
                               NO. 14-15-00265-CV

In the Interest of A.A.L.A, F.K.A, and Appealed from the 308th District Court
C.M.A., Children                       of Harris County. (Tr. Ct. No. 2011-
                                       25411). Opinion delivered by Justice
                                       Wise. Justices Christopher and Brown
                                       also participating.

TO THE 308TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before our Court of Appeals on September 15, 2015, the cause upon appeal
to revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:

      This cause, an appeal from a judgment terminating parental rights signed
March 2, 2015, was heard on the transcript of the record. We have inspected the
record and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

      We further order this decision certified below for observance.

      We further order that mandate be issued immediately.
      WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.

      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, September
15, 2015.